Citation Nr: 1030902	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-39 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California
 
 
THE ISSUE
 
Entitlement to service connection for post-traumatic stress 
disorder (PTSD).
 
 
REPRESENTATION
 
Appellant represented by:  California Department of Veterans 
Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1978 to 
September 1989. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO).
 
In September 2008, the Board remanded this claim for further 
development.
 
VA treatment records contain diagnoses of several psychiatric 
disorders.  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA should consider alternative 
psychiatric disorders within the scope of an initial claim for 
service connection for a specific psychiatric disorder.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, 
however, the appellant has very specifically limited his claim to 
the issue of entitlement to service connection for PTSD.  He has 
not requested entitlement to service connection for all 
psychiatric symptomatology.  Moreover, at this juncture, there is 
no competent evidence linking any diagnosed psychiatric disorder 
other than PTSD to service.  Therefore, because the Veteran 
clearly limited his current claim to only to the question of 
entitlement to service connection for PTSD, and not for any other 
psychiatric disorder, the Board's jurisdiction is limited.  38 
U.S.C.A. § 7105 (West 2002).  If the appellant wishes to file a 
claim of entitlement to service connection for a psychiatric 
disorder other than PTSD, he must file such a specific claim with 
the RO.

On appeal the Veteran has presented claims to reopen the 
issues of entitlement to service connection for back and 
eye disorders.  Those issues, however, are not currently 
developed or certified for appellate review.   Hence, they 
are referred to the RO for appropriate action.
 



FINDINGS OF FACT
 
1.  The Veteran's statements regarding a purported in-service 
sexual assault are of minimal probative value and raise grave 
questions as to his credibility.
 
2.  The appellant has not been diagnosed with PTSD based on an 
independently verified in-service stressor.
 
 
CONCLUSION OF LAW
 
PTSD was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in October 2003, October 2004, and November 2008 of 
the information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will attempt 
to obtain. The claim was readjudicated in June 2010.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as warranted 
by law, afforded a VA examination.  The RO obtained the Veteran's 
service treatment records and VA treatment records.  Pursuant to 
the remand, the RO obtained the appellant's service personnel 
records.  
 
The Board directed the RO to submit information about the 
claimant's in-service stressor to the U.S. Army and Joint 
Services Records Research Center in an attempt to verify it.  A 
June 2010 memorandum reflects that the RO determined that the 
U.S. Army Crime Records Center, and not the U.S. Army and Joint 
Services Records Research Center, was the appropriate entity to 
contact because the U.S. Army's investigative information is 
maintained by the entity.  The RO contacted that facility to 
obtain any investigations reports and unit punishment logs, but 
that center indicated that it did not have any such records.  
Although the Secretary is required to comply with remand orders, 
it is substantial compliance, not absolute compliance, that is 
required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no violation of due process when the 
examiner made the ultimate determination required by the Board's 
remand, because such determination "more than substantially 
complied with the Board's remand order").  The Board, therefore, 
finds that the RO substantially complied with the remand 
instructions.  Hence, another remand is not in order.
 
VA did not provide the Veteran with an examination in connection 
with his claim.  The Board finds that an examination was not 
necessary to decide the merits of this claim.  Under the VCAA, VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Admittedly, the threshold for the duty to provide an examination 
is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
 Here, however, the evidence of record is sufficient to decide 
the claim.  
 
While the Veteran has a diagnosis of PTSD, his in-service 
stressor of an alleged sexual assault has not been verified.  As 
a noncombat veteran, his statements alone cannot establish the 
existence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  Without a corroborated stressor, there is no reason for 
VA to provide an examination or obtain an opinion in connection 
with this claim.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.
 
Governing law and regulations
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d).
 
Service connection for PTSD requires medical evidence diagnosing 
the disorder in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between the current symptoms and 
an in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
 
If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed.Reg. 39852 (July 12, 2010).  
This liberalized regulation does not apply in this case, however, 
since the appellant is not claiming a stressor based on fear of 
hostile military or terrorist activity. 

In non-combat cases of PTSD involving an allegation of personal 
assault, more particularized requirements are established to 
verify whether the alleged stressor actually occurred.  Patton v. 
West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence 
from sources other than the Veteran's service records may 
corroborate the appellant's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, mental health 
counseling centers, hospitals, or physicians; and/or statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is another type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not limited 
to, a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 C.F.R. 
§ 3.304(f)(3).
 
Analysis
 
Since the Veteran filed his claim in July 2003, he has alleged 
that his PTSD is solely due to an in-service sexual assault.  
Therefore, the Board will limit its review to that in-service 
stressor alone.  The Board notes, however, that there is no 
evidence showing that PTSD is due to any other independently 
verified in-service stressor.
 
The Veteran alleges that he has PTSD as a direct result of being 
the victim of a sexual assault in September 1979.  See, e.g., 
December 2008 stressor statement.  There is no evidence 
corroborating the appellant's assertion that he was the victim of 
an in-service sexual assault at any time during his military 
service.  His service treatment and personnel records are 
completely negative for evidence of such an incident.  The 
service personnel records do not show that the claimant requested 
a transfer after the alleged assault.  The service department 
indicated that it had no punishment logs, and the U.S. Army Crime 
Records Center indicated that there was no record of an 
investigation or any punishment logs.  The service personnel 
records reflect that the appellant had no performance or 
behavioral problems until December 1982 and April 1985, 
respectively, well after the alleged September 1979 assault, at 
which times the Veteran failed to achieve course standards and he 
was punished under Article 15 of the Uniform Conduct of Military 
Justice for twice striking his spouse.
 
Significantly, the medical records reveal that the Veteran did 
not report a history of a sexual assault until 2007, well after 
he initially filed a claim of entitlement to service connection 
for PTSD in 1995.  The appellant's October 2001 stressor 
statement and an April 2004 VA treatment record reveal that he is 
not credible.  

The claimant reports that he witnessed two murders in boot camp, 
saw soldiers die during various activities including airborne 
jumps, witnessed tanks collide, was trained to work with nuclear 
bombs, guarded prisoners of war from Iran while in West Germany, 
was the victim of an armed robbery in service, was in the Special 
Forces, and served in Egypt and Panama.  

The Veteran's service personnel records, which were prepared 
contemporaneously with his active duty service, show that he was 
not in the Special Forces and that he did not serve in Egypt or 
Panama.  Even assuming that the appellant was referring to the 
American hostages from the U.S. embassy in Iran rather Iranians, 
the service personnel records reflect that he served in West 
Germany well after the Iranian hostage crisis ended in January 
1981. 
 
The Veteran has submitted statements from an associate, K.W., and 
a brother asserting that he appellant told them about the sexual 
assault while he was still in service.  At the hearing, the 
appellant claimed that he told another solder, C.J., about the 
assault and that he would submit a statement from C.J.  The 
claimant did not submit a statement from C.J. and did not testify 
at the hearing that he told K.W.  These lay statements are not 
corroborating evidence of the alleged in-service sexual assault 
because they clearly are based on the Veteran's reporting, which 
the Board does not find credible.  While the appellant is 
competent to report his own experience, the Board may consider 
his personal interest in the outcome of a case when evaluating 
his credibility.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a 
pecuniary interest may be found to affect the credibility of 
testimony.) 
 
Taken together, the evidence preponderates against finding 
evidence verifying that the alleged stressor actually occurred.  
The only evidence to the contrary comes from the Veteran and from 
an associate and a relative who were simply reporting what the 
appellant told them.  As noted above, his uncorroborated 
statements and testimony, by themselves, are not sufficient.  
Absent credible corroborating evidence that the claimed in-
service stressor actually occurred, the appellant cannot meet the 
criteria for service connection for PTSD.  Accordingly, 
entitlement to service connection for PTSD is not warranted.  
 
The claim is denied.
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


